Title: From George Washington to Henry Laurens, 14 October 1778
From: Washington, George
To: Laurens, Henry


          
            sir
            Head Qrs near Fredericksburg Octor 14: 1778
          
          Since I had the Honor of addressing you on the 6th Instant, by favor of the Marquiss Fayette, I received your Letter of the 2d with it’s Inclosure.
          I do myself the honor of transmitting you an Account of the Engagement, between the French and British Fleets on the 27th of July, as published by the British Admiralty Board; I received a printed Copy of it last night from New-York, which I have forwarded to His Excellency Count D’Estaing. It is evident from Admiral Keppel’s own relation of the affair, that he was pretty severely handled—notwithstanding he affects in the conclusion to mention that he wished extremely for an Opportunity to renew the Combat, the next day.
          We are still in great suspence, as to the operations and designs of the Enemy—though every practicable measure has been used—and is pursuing to come at them. By late and direct accounts, it would seem, that some Troops at least, are certainly going from New York. A few days I think, must open their conduct decisively.
          I have had the misfortune to hear, that the Rawleigh frigate has become a prize to Two British Ships of War—after a long and very gallant resistance. Captn Barry finding, that the Frigate would fall into the Enemy’s hands—ran her a shore on Seal Island, to which he escaped in Boats with about Eighty of his Hands and from thence to the Main. It is said he took measures for blowing her up—but was defeated in his purpose, by the perfidy of an Under Officer—who concealed himself and remained on Board. I have the Honor to be with great respect & esteem Sir Yr Most Obedt servt
          
            Go: Washington
          
         